DETAILED ACTION
This Office action is in response to the application filed on 20 August 2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. US 2018/0026327 A1 and further in view of Colapietro et al. US patent # 9,450,351 B2.
As to claim 1, Hendix discloses substantially the invention as claimed, including a jumper cable assembly, comprising:
a plurality of jumper cables (Figures 2-4, 10, jump accords/cables 244), each having a first end terminated in a first connector and a second end terminated in a second connector (Figures 2-4, 10, each jump cord 224 between ports (242) of RUUs (132, 232) and ports (240) of RF signal conditioning units (122, 124); [32]-[35], [39]-[40]); and
However, Hendrix does not explicitly disclose the elements of “a first mounting structure, the first connectors being mounted in the first mounting structure in a fixed arrangement relative to each other, the arrangement matching an arrangement of connectors of one of an antenna and a piece of cellular equipment to facilitate installation of the jumper cable assembly”. 
Colapietro discloses in figures 5, 6 and (col. 5, lines 2-36) that, “a first mounting structure, the first connectors being mounted in the first mounting structure in a fixed arrangement relative to each other, the arrangement matching an arrangement of connectors of one of an antenna and a piece of cellular equipment to facilitate installation of the jumper cable assembly”. “a first mounting structure, the first connectors being mounted in the first mounting structure in a fixed arrangement relative to each other, the arrangement matching an arrangement of connectors of one of an antenna and a piece of cellular equipment to facilitate installation of the jumper cable assembly”. Colapietro suggests that an RF interconnection module (44) including a central conductor extension having a generally cylindrical post (60) and outer conductor extension (62) (col. 5, lines 2-36).
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified Colapietro’s teachings of the RF module comprising cylindrical post and outer conductor extension with a dielectric layers over-ling with the teachings of Hendrix, for the purpose of preventing ohmic connection between the conductors and ensuring that the coupling is capacitive, reducing the possibility of Passive Intermodulation (PIM) (Colapietro, col. 5, lines20-36) and providing a reduced installation time, preventing the installer from directly touching/interfacing with the RD electrical path, creating a PIM free interface and allowing the network operator the flexibility to select any brand of antenna or RRU to install (Colapietro, col. 3, lines 37-41). 
As to claim 2-5, 7-8, Hendrix does not explicitly disclose, “wherein the second connectors are mounted in a second mounting structure, the second connectors being mounted in the second mounting structure in a fixed arrangement relative to each other, the arrangement matching an arrangement of connectors of the other of the antenna and a piece of cellular equipment” (claim 2) and of “wherein the first mounting structure is a plate” (claim 3) and “wherein the jumper cables are coaxial jumper cables” (claim 4) and “wherein the first and second connectors are blind-mate connectors” (claim 5) and “wherein the first connectors are connected with an antenna” (claim 7) and “wherein the piece of cellular equipment is an RRU, and wherein the first connectors are connected with the RRU” (claim 8).
Colapietro discloses in figures 5, 6 and (col. 5, lines 2-36) that, “wherein the second connectors are mounted in a second mounting structure, the second connectors being mounted in the second mounting structure in a fixed arrangement relative to each other, the arrangement matching an arrangement of connectors of the other of the antenna and a piece of cellular equipment” (Colapietro, Figures 5, 6, [col. 5, lines 20-36; the RRU connector 40 comprising a central conductor extension 64 that is adapted to receive a cylindrical post 60 of an RF module 44 and outer conductor extension 66) and of “wherein the first mounting structure is a plate” (a float plate (70)” (Colapietro, Figures 7A, 7B, col. 5, lines 37-60); and “wherein the jumper cables are coaxial jumper cables” (Colapietro col. 5, lines 20-60) and “wherein the first and second connectors are blind-mate connectors” (Colapietro col. 5, lines 20-60) and “wherein the first connectors are connected with an antenna” (Colapietro col. 5, line 61- col. 6, line 61); and “wherein the piece of cellular equipment is an RRU, and wherein the first connectors are connected with the RRU (Remote Radio Head)” (Colapietro col. 6, lines 59-61).
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified Colapietro’s teachings of the RF module comprising cylindrical post and outer conductor extension with a dielectric layers over-ling with the teachings of Hendrix, for the purpose of preventing ohmic connection between the conductors and ensuring that the coupling is capacitive, reducing the possibility of Passive Intermodulation (PIM) (Colapietro, col. 5, line 20 – col. 6, line 61) and providing a reduced installation time, preventing the installer from directly touching/interfacing with the RD electrical path, creating a PIM free interface and allowing the network operator the flexibility to select any brand of antenna or RRH to install (Colapietro, col. 3, lines 37-41)
As to claim 6, Hendrix-Colapietro discloses “where the first and second connectors are configured to meet a 4.3/10 interface specification” (Hendrix, [44]). 
Claim 9 corresponds to the claims 1+2; therefore, it is rejected under the same rationale as in claims 1+2 shown above.
Claims 10-15 have similar limitations of claims 3-8; therefore, they are rejected under the same rationale as in claims 3-8 shown above.
Claim 16 corresponds to the claims 1+6+7; therefore, it is rejected under the same rationale as in claims 1+6+7 shown above.
Claim 17 have similar limitations of claim 7; therefore, they are rejected under the same rationale as in claim 7 shown above.
Claims 18-19 have similar limitations of claim 8; therefore, they are rejected under the same rationale as in claim 8 shown above.
Claims 20 has similar limitations of claim 2 therefore, they are rejected under the same rationale as in claim 2 shown above.
The prior art cited in this Office action are: Hendrix et al. US 2018/00026327 A1 and Colapietro et al. US patent # 9,450,351 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649